 In the Matter Of JEFFERY-DE WITT INSULATOR COMPANYandLOCALNo. 455, UNITED BRICK AND CLAY WORKERS OF AMERICACase No. C-21.-Decided April 24,1936Electric Equipment Industry-UnitAppropriate for Collective Bargaining:eligibility for membership in only organization making bona fide effort at col-lective bargaining;production employees ; employees on hourly wage basis-Representatives:proof of choice:membership inunion-Collective Bargaimng:refusal to meet representatives;employer'sduty as affected by strike-Employee Status:duringstrike-Reinstatement Ordered,Strikers:discrimina-tion in reinstatement;displacement of employees hired during strike.Mr. Melvin C. Smithfor the Board.Mr. F. M. Livezey,of Huntington, W. Va., for respondent.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 4, 1935, Local No. 455, United Brick and Clay Workersof America, hereinafter referred to as Local No. 455, filed a chargewith the Regional Director for the Ninth Region charging theJeffery-De Witt Insulator Company, Kenova, West Virginia, herein-after referred to as the respondent, with having committed unfairlabor practices prohibited by the National Labor Relations Act,approved July 5, 1935, hereinafter referred to as the Act.A com-plaint charging the respondent with violations of Section 8, sub-divisions (1), (3) and (5) of the Act, and accompanying notice ofhearing, were issued on November 25, 1935, by the Regional Directorfor the Ninth Region, copies of which were duly served on the re-spondent and Local No. 455.On November 29, 1935, the respondentfiled an answer and a motion to dismiss the complaint on the groundsthat the Act as applied to the respondent's business is unconstitu-tionalin that it violates the Fifth and Tenth Amendments to theConstitution of the United States, and in that it constitutes an un-lawful delegation of legislative power in violation of Article I, Sec-tion 1, of the Constitution of the, United States; that the complaintas issued varies from the charges filed and is otherwise insufficient;and that the acts alleged in the complaint occurred prior to the effec-tive date of the Act.At the conclusion of the hearing, counsel forthe respondent renewed the motion to dismiss on the same grounds618 DECISIONS AND ORDERS619and for the further reasons that the evidence adduced at the hearingdid not show that the manufacture of insulators is a matter of inter-state commerce nor that the respondent has been guilty of unfairlabor practices as defined by the Act.The Trial Examiner made norulings on these motions.The Board now denies the motions todismiss.Pursuant to a notice of postponement issued on December 5, 1935, ahearing was held at Huntington, West Virginia, on December 18 and19, 1935, before Daniel M. Lyons, duly designated to act as TrialExaminer, at which hearing full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing orthe issues was afforded both parties.Much testimony and severalexhibits were received in evidence over the objections of counsel forthe respondent.The rulings of the Trial Examiner in respect to theadmission of this evidence are hereby affirmed.By order of December 27, 1935, and pursuant to Article II, Section35, of National Labor Relations Board Rules and Regulations-Series 1, the proceeding was transferred to and continued before theBoard.Upon the evidence adduced at the hearing and from the "entirerecord now before it, including the transcript of the hearing, exhibitsintroduced and pleadings filed, the Board makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS1.The respondent, a corporation organized under and existing byvirtue of the laws of the State of West Virginia, is engaged in themanufacture and sale of insulators at a plant in Kenova, WayneCounty, West Virginia.The respondent in the year 1935 employedat various times between 82 and 166 persons, depending upon theextent of production.On November 26, 1935, 84 persons wereemployed in the respondent's plant.2.Raw materials used by the respondent in the manufacture ofinsulators include clay, flint, kaolin, bitstone, feldspar, plaster, oxides,stains,mixed dust and hardware. Clay is secured from England.and from Kentucky, New York, Michigan and Tennessee; flint fromWest Virginia; kaolin from Florida; bitstone from West Virginia;feldspar from Tennessee; plaster from Ohio; hardware from Ohio.Indiana, New York and Pennsylvania.The record does not showwhere oxides, stains and mixed dust are obtained.For the elevenmonths period ending November 30, 1935, raw materials costing$61,236.75 were purchased by the respondent.The cost of the mate-rials which were purchased within the State of West Virginia was$9,259.92, being approximately 15 per cent of the total purchased ; 620NATIONAL LABOR RELATIONS BOARDthe balance of the materials, at a 'cost of $51,977.73, or 85 per cent,was purchased in other states of the United States and from foreigncountries.During the same period, the respondent also purchasedcrating, for use in the shipment of finished products, at a cost of$7,390.27 in the State of West Virginia, and at a cost of $197.93 inother states.3.Insulators sold by the respondent from January 1 to November30, 1935, at a gross sale price of $230,854.75, were distributed in 45,states of the United States, the Panama Canal Zone, Brazil, Canada;India,Mexico, Newfoundland, New Zealand, Peru, and Venezuela.Sales within the State of West Virginia were at a gross price of$2,555.26, representing approximately 1 per cent of the total sales.4.The respondent maintains sales offices in Kenova, West Virginia,New York City, New York, and Chicago, Illinois. It also makes salesthrough approximately twenty regularly employed sales agentslocated throughout the United States who are paid on a commissionbasis.It also employs a foreign sales agent in New York City, who inturn appoints foreign subagents.5.All of the aforesaid constitutes a continuous flow of trade, trafficand commerce between the States and with foreign countries.H. THE APPROPRIATE UNIT AND MAJORITY6.The complaint alleges that the production employees of therespondent constitute a unit appropriate for the purposes of collec-tive bargaining.The record contains no denial of this allegation,nor does the respondent assert that any other unit is the proper one.The membership of Local No. 455, the only labor organization in therespondent's plant, is limited to production workers employed by therespondent.Furthermore, the respondent has recognized productionworkers as a logical classification in that the respondent, in sub-mitting for the record statistics on payrolls and employment in itsplant, grouped its payroll into the headings "Factory" and "Others",and its employment record into "Wage Earners", "Salary Plant" and"Salary Other".We find that the production employees of the re-spondent constitute a unit appropriate for the purposes of collectivebargaining.7.Local No. 455 is a labor organization which was organizedamong the production employees of the respondent in September,1933.It is a local of United Brick & Clay Workers of America,affiliatedwith the American Federation of Labor.The Secretaryof Local No. 455 testified that approximately 75 members of LocalNo. 455 were working in the respondent's plant on June 15, 1935, atthe time a strike, discussed hereafter, was called.The employmentrecord of the respondent shows that on June 14, 89 persons were DECISIONS AND ORDERS621employed by the respondent, 63 classified as wage earners, 13 as salaryemployees at the plant and 13 as salary employees elsewhere.Aspreviously stated the number of employees actually working for therespondent at different periods during 1935 varied from 82 to 166;those not actually at work were still considered as employees.Atthe hearing a list of 129 persons was submitted on behalf of LocalNo. 455, as members of Local No. 455 in good standing on December17, 1935.There is no evidence in the record to show that the mem-bership of Local No. 455 varied between June 15 and December 17,1935.Whether we use the maximum number of 166 employees andthe total membership of Local No. 455 as 129, or the number of pro-duction workers employed by the respondent on June 14 as 63, andthe number of members of Local No. 455 working on June 15 asapproximately 75, it is apparent that at all times since June 15, andmore particularly on July 16, 17, 18, and about August 1, the dates onwhich the evidence shows the respondent refused to bargain collec-tively, amajority of the employees of the respondent engaged inproduction were and have been members of Local No. 455.III.THE UNFAIR LABOR PRACTICES8.At the time of the organization of Local No., 455 in 'September1933, a committee was elected to deal with the respondent in collec-tive bargaining.Upon the refusal of the respondent to meet thecommittee and bargain collectively, a strike was called on October13, 1933.The strike lasted three days and was settled with the aidof a Conciliator from the United States Department of Labor. Thetestimony of a member of Local No. 455 is to the effect that thestrike was settled by the respondent's agreement to recognize LocalNo. 455 and to reemploy two union members to each non-union mem Iber in starting up the plant after the strike. It is not apparent fromthe record just what form this agreement took.The evidence doesshow that at all times subsequent to this, Local No. 455 had a com-mittee which met with the management for the purposes of collectivebargaining.The testimony on behalf of Local No. 455 was that therespondent did not, however, live up to its agreement in the rehiringof men.In March, 1934, Local No. 455 again solicited the aid of a Con-ciliator from the Department of Labor, for the purpose of attemptingto secure an agreement with the respondent concerning seniority,wages, closed shop and the staggering of work.The respondentagreed to cease staggering work, and to grant a wage increase, aportion of which was to become effective immediately, the balance ata later designated time.The immediate increase was received butthe balance was never given.Again the record does not show whatform this agreement took. 622NATIONAL LABOR RELATIONS BOARDThe sincerity of the respondent in any later negotiations with LocalNo. 455 is subject to question in the light of the fact that Local No.455 had to secure the aid of Conciliators before any concessions weremade by the respondent, and that in neither case did the respondentlive up to the agreements in their entirety.9.From the time of the strike in October, 1933, until June, 1935,the respondent had been meeting at least once a month with repre-sentatives of Local No. 455.As early as March, 1934, Local No. 455sought to secure an agreement respecting seniority. In response tothe demands of Local No. 455, a schedule of seniority by which therespondent's workers were divided into ten departments was preparedon April 3, 1935.The respondent contends that no agreement was ever made thatseniority according to this schedule should be effective, and that itmerely stated it would try to operate under this seniority scheduleas an experiment.Whether the respondent did or did not agree toput seniority into effect need not be decided for the purposes of thisdecision.The important fact is, that for many months the questionof seniority was a major issue between the parties.10.J.C. Cassels, auditor, and W. L. Stinson, vice-president sandgeneral manager, who on behalf of the respondent met Local No. 455for the purposes of collective bargaining, testified that on April 23,1935, Local No. 455 submitted a proposed agreement to the respond-ent.This proposed agreement contained as its two principal featuresa provision for seniority in the same manner as provided by the sched-ule of April 3, and a provision for a union shop. (The term "unionshop" was defined as a plant where a non-union person might secureemployment, but would have to become a union member within astated period of time, to continue his employment.)On behalf ofthe Board there was no testimony as to whether or not such a proposedagreement had been submitted on April 23, but there was testimonythat another proposed agreement offered in evidence had been sub-mitted to the respondent by' Local No. 455 on or about May 15, 1935.The respondent denies that this proposal was submitted to it on May15 or at any time.However, the proposal, which Local No. 455claims to have submitted on May 15, is substantially the same as theproposal which the respondent claims was submitted April -23. Inboth, seniority and union shop are the principal features. It isapparent that at least from May 15, 1935, the issue of union shophad also become, as seniority had for some time been, an issue betweenthe parties.11.On or about June 1, 1935, the respondent submitted a counter-proposal to Local No. 455.This counter-proposal contained practi-cally verbatim some of the less important features of the earlier pro- DECISIONS AND ORDERS623posal of Local No. 455,As to the two main issues, the respondent'scounter-proposal ignored the issue of union shop ; as to seniority, itprovided : "It shall be the policy of the Company to give employmentto the employees having the longest service record, other qualificationsbeing equal for the particular work to be performed."The evidencesubmitted by the respondent was to the effect that it would not acceptthe seniority rule proposed by Local No. 455 and which, by the admis-sion-of both parties, had been adhered to for some time after thepreparation of the schedule of April 3, 1935, because it could notsuccessfully be used in the respondent's plant in that too many typesof work, each requiring specialized skill, are done in each department.Some evidence was introduced on behalf of the respondent to showthat because of the operation of the seniority rule materials had beendestroyed by putting men on operations with which they were notfamiliar.12.Local No. 455 refused to accept the counter-proposal of therespondent and on June 12 or 13, 1935, submitted a second proposal.With respect to seniority and union shop, this proposal was practi-cally identical with the earlier proposal of Local No. 455.However,it added a provision for check-off by the respondent of initiation feesand dues of Local No. 455, a provision which had not previously beensubmitted to the respondent.13.On June 13, 1935, a special meeting between the respondentand the Committee of Local No. 455 was held to discuss this secondproposal.The proposal was considered paragraph by paragraph.An impasse was reached, neither side being willing to retreat fromits position in regard to seniority, union shop and check-off.In accordance with a strike vote taken on June 14, 1935, practicallyall workers in the respondent's plant ceased work at noon of June 15.Again on June 16, the respondent met with the Committee. Thismeeting lasted about five hours, the discussion centering around theissues of seniority, union shop and check-off.No agreement wasreached, butW. L. Stinson, vice-president and general manager ofthe respondent, promised to contact the directors of the respondentto try to secure their consent to the union demands.On June 20Stinson reported that the directors would not consent to entering intoan agreement with Local No. 455 embodying seniority, union shopand check-off in the manner desired by Local No. 455.On the same day, Stinson addressed employees who had returnedto the plant for their checks and asked -them to return to work,stating that he wanted them to return as "J-D employees".14.During the period from June 20 to July 15, 1935, the plant ofthe respondent operated far below normal or seasonal capacity.There evidently were no meetings during that time between Local No. 624NATIONAL LABOR RELATIONS BOARD455 and the respondent. It was not until July 15 that a Conciliatorfrom the Department of Labor again came into the breach.Mr.Edward McDonald from the United States Department of Labor andMr. J. F. Woods, an inspector from the West Virginia Departmentof Labor, met with Mr. Stinson and his counsel on July 16, 17, 18,and about August 1.According to the testimony of J. F. Woods, the Conciliators at allof these meetings requested that the respondent meet with the Com-mittee of Local No. 455, which request the respondent consistentlyrefused.Other requests were also made by the Conciliators at theseconferences.At the meeting of July 16, they suggested that the re-spondent submit a counter-proposal to the last proposal submittedby Local 455. Stinson, in reply to this suggestion, stated he wouldlike to have time to consider it.At the meeting of July 17, Stinsonstated the respondent had no counter-proposal to offer.At this meet-ing the Conciliators also requested the respondent to accept a pro-posal prepared by the Conciliators by which the strikers would bereturned to work immediately and the matters in issue be submittedto arbitration.Stinson stated that he would not accept this proposalbecause there were several men among the strikers the respondentcould not afford to reemploy because they were troublemakers.Atthe meetings of July 18 and about August 1, the Conciliators againsought to secure the consent of the respondent to meet with theCommittee but were again unsuccessful.15.The question for determination is whether or not the respond-ent was under a duty to meet with the Committee when requested todo so by the Conciliators on July 16, 17, 18 and about August 1.It seems apparent from the record that the respondent did engagein collective bargaining with Local No. 455 on and prior to June 20,1935, even though no agreement had been reached by the parties.Despite the fact mentioned previously that the respondent's goodfaith in some of its earlier dealings with Local No. 455 is question-able, the fact that the respondent offered to enter into an agreementwith Local No. 455 on June 1, accepting some of its demands, and- metfrequently with Local No. 455 in the period from June 1 to 20, 1935,to discuss the proposals and counter-proposals, leads us to believe thatthe bargaining by the respondent at that time was done in good faith.It is undoubtedly true that an impasse had been reached by the partieson June 20, 1935, on the three substantive issues of seniority, unionshop and check-off, Local No. 455 being unyielding in its demandsconcerning these issues, the respondent equally firm in its refusal torecede from its position.As long as this impasse continued the re-spondent might have been justified in refusing to meet with theCommittee on the basis that no agreement was possible. DECISIONS AND ORDERS625However, the situation existing on July 16, 17, 18 and about August1, had changed materially.A strike had been in progress for morethan a month.Because of this situation, disinterested third persons,representatives of Federal and State agencies, had offered their serv-ices to secure, if possible, some break in the deadlock.They offeredemployer and employees alike an opportunity to reexplore the situa-tion and to to determine the possibility of an agreement which wouldbe acceptable to both parties in the light of the then existing circum-stances.If the respondent had been sincerely interested in using theprocedure of collective bargaining as a means of promoting indus-trial peace it would have seized this as a most auspicious time to havemet with Local No. 455.-Stinson told the Conciliators that he would not meet the Committeebecause so many meetings had been held that further meetings wouldbe useless.This reason is not convincing.A strike had been inprogress for more than a month.The presence of the Conciliators-was indicative of the desire of the strikers to compose their differences-with their employers.The record convinces us that after the strike began, the respondent.did not desire to reach an agreement with its striking employees. In.addition to telling the Conciliators that he would not meet the Com-mittee because further meetings would be useless, Stinson told themthat he would not meet the Committee because the situation wasworking itself out nicely, and because the respondent had no further,duty to meet the strikers inasmuch as, by striking, they had ceased tobe employees of the respondent.The record shows clearly that acurrent labor dispute existed on July T6, 17, 18 and about August 1;thus, at all such times, the strikers were still employees within themeaning of the Act.'These statements of Stinson's clearly showthat the respondent no longer regarded itself as an employer whoserelations with its employees were governed by the orderly procedurerequired by the Act.At the hearing, Stinson admitted that his statement to the strikerson June 20, that he wished to deal with them as "J-D employees",meant that he did not wish to deal with them through a union. Thismerely reinforces our conviction that, regardless of what the result ofa meeting with the Committee might have been, the respondent nolonger desired, or considered itself required, to use the procedure ofcollective bargaining as a means of reaching an agreement; and thatthe respondent had finally determined to seize the strike as a means ofeliminating Local No. 455 as the bargaining agent of its employees.1 Section 2, subdivision (3) of the Act defines an employee as : ' . . . any indi-vidual whose work has ceased as a consequence of, or in connection with any currentlabordispute... 6260NATIONALLABOR RELATIONS BOARDConsequently, the respondent's refusal to negotiate with the strikersthrough the Conciliators was merely the final expression 9f its deter-mination not to bargain collectively.We find that the respondent refused to bargain collectively withLocal No. 455 in respect to conditions of employment on July 16, 17,18 and about August 1, 1935.16.The statement of Stinson to the Conciliators that there wereseveral strikers the respondent would not take back because they weretroublemakers is alleged in the complaint to constitute a violation ofSection 8, subdivision (3), of the Act, in that it constituted discrimi-nation in regard to hire and tenure of employment, and thereby dis-couraged membership in a labor organization.The evidence showsthat Stinson did not state who the persons were that the respondentwould not reemploy.There is testimony that McReynolds,a fore-man, named several persons to a striking employee whom he allegedthe respondent would not reemploy.The record does not show thatthe intent was to discriminate because of union activities and affilia-tions or that the persons named, or any other striker, sought reem-ployment and were discriminated against for this reason.We con-clude that the evidence is insufficient to justify a finding that therespondent has been guilty of discrimination in regard to hire andtenure of employment.17.The respondent by refusing to bargain collectively with LocalNo. 455 in respect to conditions of employment has interfered with,restrained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the National Labor Relations Act.18.The effect of the strike was to burden and obstruct commerce.The respondent by itsrefusalto bargain collectively with Local No.455 placed obstacles in the way of settling the strikeand as a conse-quence was responsible for the continuance of the burden and obstruc-tion to the free flow of commerce.We find, therefore, that these actsof the respondent have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.THE REMEDYThe record shows that on November 26, 1935, the respondent wasemploying 58 wage earners, only 23 of whom had been employedprior to June 15, 1935.The record does not show how many of thenew employees were hired on and after July 16, 1935, when therespondent refused to bargain collectively.Under these circumstances no effective relief would be granted bymerely ordering the respondent to bargain collectively.Since therespondent in refusing to bargain collectively on July 16, 1935, andthereafter, precluded the possibility of the strikers returning to work DECISIONS AND ORDERS627under an agreement which might have been reached at that time, wewill also order the respondent to offer employment to its employeeswho were on strike on July 16 and who have not received substan-tially equivalent employment elsewhere, replacing, if necessary, thepersons who were hired by the respondent for the first time on andsubsequent to July 16, 1935.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceedings the Board finds and concludes asmatters of law :1.Local No. 455 is a labor organization, within the meaning ofSection 2, subdivision (5) of the Act.2.The employees of the respondent engaged in production consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, Local No. 455, havingbeen designated as their representative by a majority of the em-ployees in an appropriate unit, was on July 5, 1935, and at all timesthereafter has been, the exclusive representative of all employees insuch unit for the purposes of collective bargaining.4.The respondent, by refusing to bargain collectively with LocalNo. 455 in respect to conditions of employment on July 16, 17, 18 andabout August 1, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8, subdivision (5) of the Act.5.The respondent, by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.6.The unfair labor practices in which the respondent has engagedand is engaging constitute unfair labor practices affecting commerce,within the meaning of Section 2, subdivisions (6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision(c) of the National Labor Rela-tions Act,the National Labor Relations Board hereby orders that therespondent,Jeffery-DeWittInsulator Company, and its officers andagents, shall:1.Cease and desist from refusing to bargain collectively with LocalNo. 455 as the exclusive representative of its employees engaged inproduction in respect to rates of pay, wages,hours of employmentand other conditions of employment. 628NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local No. 455 as theexclusive representative of its employees engaged in production inrespect to rates of pay, wages, hours of employment and other condi-tions of employment.(b)Offer employment to its employees who were on strike onJuly 16, 1935, and who have not received substantially equivalentemployment elsewhere, where the positions held by such persons onJune 15, 1935, are now filled by persons who were first employedby the respondent on and after July 16, 1935, and. place all otheremployees who were on strike on July 16, 1935, and have not sincereceived substantially equivalent employment elsewhere on a prefer-ential list to be offered employmentas andwhen additional labor isneeded.